Citation Nr: 1130387	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO. 10-40 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to November 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO), which denied entitlement to service connection for tinnitus, but granted service connection for bilateral hearing loss and assigned a non-compensable percent disability rating, effective October 20, 2009. The Veteran appealed the denial of tinnitus and the evaluation assigned for hearing loss.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's hearing loss disability is manifested by Level I hearing acuity in both ears.

2. The Veteran experiences no significant functional effects due to his hearing loss.

3. The record does not reflect that the Veteran has, during the appellate period, experienced frequent hospitalization for hearing loss or that this disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. 

4. The Veteran is competent to report the circumstances of his service and his symptomatology, but his testimony is not credible.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability evaluation for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2010).

2. The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating, for hearing loss, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).

3. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A November 2009 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection. Although the Veteran was not subsequently notified of the requirements to establish entitlement to an increased rating, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). The November 2009 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). This letter was provided to the Veteran prior to the initial adjudication of his claims, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records and the report of a May 2010 VA examination. The Veteran has not reported any medical treatment for his claimed disabilities and noted on a November 2009 VCAA response form that he did not have any additional evidence. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination report reflects review of the claims file, examination of the Veteran, and description and evaluation of the disabilities under consideration. As required by Martinak v. Nicholson, 21 Vet.App. 447 (2007), the report also reflects inquiry into the functional effects of the Veteran's hearing loss. 

The Veteran contended on a September 2010 substantive appeal (VA Form 9) that the May 2010 VA examiner incorrectly reported the results of the examination and falsely stated that he did not have any current tinnitus. However, other than the Veteran's later denial of what he apparently reported during the examination, there is no evidence that the medical examination report is faulty and "there is a presumption of regularity that attaches to actions of public officials." Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926). 

The United States Court of Appeals for Veterans Claims (Court) has applied the presumption of regularity to "all manner of VA processes and procedures." Woods, 14 Vet. App. at 220; see also Schoolman v. West, 12 Vet. App. 307, 310 (1999). As the Veteran has presented no evidence to rebut the presumption of regularity, has not contended that his hearing disability has worsened since that examination, and the 2010 examination report reflects thorough consideration of the Veteran's in-service experiences and complaints, the examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010).


Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claims, the claimant has appealed the initial rating given at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability. See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999). Thus, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

As noted above, the Veteran was granted entitlement to service connection for hearing loss by a May 2010 rating decision and assigned a non-compensable evaluation effective the date of his claim. The Veteran timely appealed the disability rating assigned. Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that a compensable rating is not warranted for the Veteran's bilateral hearing loss. 38 C.F.R. § 4.85, Diagnostic Code 6100.

Relevant laws and regulations stipulate that evaluations of defective hearing range from non-compensable to 100 percent based on the organic impairment of hearing acuity. Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second). See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned. In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages. 38 C.F.R. § 4.85(h).

In cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

A May 2010 VA audiological examination report revealed the Veteran's puretone thresholds for the right ear, in decibels, were: 30 at 1000 Hz, 50 at 2000 Hz, 65 at 3000 Hz, and 65 at 4000 Hz. The puretone threshold average was 52.5. Puretone thresholds for the left ear, in decibels, were: 25 at 1000 Hz, 45 at 2000 Hz, 65 at 3000 Hz, and 65 at 4000 Hz. The puretone threshold average was 50. Speech recognition was 96 percent in both ears per the Maryland CNC test. The examiner diagnosed mild to moderately severe sensorineural hearing loss in the right ear and normal to moderately severe sensorineural hearing loss in the left ear. The examination report reflects that the Veteran does not experience any significant effects due to the hearing loss. 

Applying the above audiological findings to the schedular criteria for rating hearing impairment, the Board concludes that there is no basis for a compensable disability rating. The Board has considered the provisions of 38 C.F.R. § 4.86, which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, but these provisions are not applicable here based on the objective puretone threshold results. 

Considering that the Veteran's right ear has manifested an average puretone threshold of 52.5 and speech discrimination of 96, 38 C.F.R. § 4.85 Table VI, shows right ear hearing loss to be Level I impairment. Considering that his left ear has manifested an average puretone threshold of 50, and speech discrimination of 96, 38 C.F.R. § 4.85 Table VI, shows the left ear hearing loss to be Level I impairment.

As both ears reflect Level I impairment, application of the results from Table VI to Table VII shows a 0 percent evaluation. 38 C.F.R. § 4.85 Table VII.

The Veteran contends that his disability is worse than as reflected by his current non-compensable disability rating. However, the medical evidence shows that the rating was assigned on the basis of his audiological test results. The Board has no discretion in this matter and must predicate its determination solely on the basis of the results of the legally adequate audiological study of record. See Lendenmann, 3 Vet. App. 345. Based on the record, the criteria for a compensable disability rating have not been met.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010). The VA examination report reflects that the audiologist inquired as to the effects of the Veteran's hearing disability on his occupational and daily functions and no significant effects were noted. 

Referral for consideration of an extra-schedular rating, under 38 C.F.R. § 3.321(b)(1), was considered, but the Veteran did not allege, and the record does not reflect: marked interference with employment beyond that contemplated by the schedule for rating disabilities; that his disability necessitated frequent periods of hospitalization; or that the application of the regular schedular standards utilized to evaluate the severity of this hearing loss disability was otherwise impractical. No medical professional has indicated that the hearing disability renders him unable to work. See Thun v. Peake, 22 Vet. App. 111 (2008). The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1. This is another way of saying that the Veteran's current evaluation assigned for his disability contemplates some employment impairment. 

Although his disability may result in some impairment, such impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular rating is not shown to be necessary. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired). Therefore, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


Service Connection

The Veteran has contended that he experiences tinnitus as the result of his in-service exposure to loud noises. The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied. 38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. 518; Brown, 5 Vet. App. 413.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

The Veteran's service records reveal that he served as a mortar gunner. Due to the circumstances of his service, the Veteran is presumed, as he contends, to have been exposed to loud noises. His October 2009 claims form shows that he also contends that tinnitus began while he was still in service. However, his service treatment records are silent for any complaints of, or treatment for, tinnitus. Not only did military medical examiners not make any mention of any tinnitus, but, at the time of separation, the Veteran was assigned a PULHES (Physical Capacity and Stamina Upper Extremities Lower Extremities Hearing and Ears Eyes Psychiatric Condition) profile of: 1 1 1 1 1 1. That profile reveals that the Veteran was determined to be in a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); (Observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

In May 2010, the Veteran was afforded a VA audiological examination. The resulting report indicates that the Veteran reported being exposed to weapons fire and mortar noises during service without the use of hearing protection. He also reported occupational noise exposure from power tools, without hearing protection, and recreational hunting and lawn care noise exposure, primarily without hearing protection. The examiner noted that the Veteran had a claim for tinnitus, but did not have any current complaints thereof. Based interview with, and examination of, the Veteran, the examiner opined that any tinnitus was not the result of his in-service experiences. Subsequently, the Veteran submitted a September 2010 statement to VA that the examiner incorrectly reported a lack of current tinnitus.

VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Veteran is competent to report his symptoms, per Layno v. Brown, 6 Vet. App. 465 (1994), but as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998). Further, the Veteran's contention in regard to experiencing tinnitus while on active duty service is not credible as it is directly contradicted by service treatment records reflecting that he had no auditory complaints and was in a high level of fitness, to include his hearing. Although lay evidence may not be considered incredible solely on the basis of a lack of contemporaneous medical evidence (Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)), here the Veteran's contentions are contradicted by the service records.

The Court has held that a physician's review of the claims file is not the determinative factor in assigning probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), but it noted that a physician should have information regarding relevant case facts. The VA examination reports reflects that the examiner thoroughly reviewed the record and was aware of the Veteran's in-service and post-service noise exposures as well as his (lack of) treatment history. Further, the examiner's opinion is explained and supported. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The claims file reflects that the Veteran never sought treatment for tinnitus or made any complaint thereof until almost 40 years after his separation from service. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The only evidence of a link between any tinnitus and service is the Veteran's lay testimony, which is not credible. As there was a lengthy period without complaint or treatment, the Veteran's contentions are contradicted by his service treatment records, and the 2010 VA examiner opined that any tinnitus is not the result of service, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. at 55-57.

      (CONTINUED ON NEXT PAGE)








ORDER

An initial compensable evaluation for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


